Title: To George Washington from Colonel William Grayson, 28 July 1777
From: Grayson, William
To: Washington, George



Dr Sir.
Dumfries [Va.] July 28th 1777.

Having been in the Country on Post days, & nothing of any consequence occurring, I have not wrote since the first of the Month.
I shall be able to leave this in two or three days, to join that part of the regiment which is gone forward.
I shall leave Lt Col. Powell here, to superintend the recruiting the remainder of the regiment.
There will be about thirty more recruits ready to march soon exclusive of those I have already informed you of. I am with the greatest respect Yr Affect. frd & Most Obedt Servt

Willm Grayson

